I concur with the majority that the court erred in its consideration of the Batson challenge.  However, I would reverse and remand for new trial, and not merely for a new Batson hearing.
The trial court mistakenly believed that appellant needed to demonstrate prejudice in the jury as ultimately constituted, and therefore implemented the incorrect standard in considering the Batson
claim.  The court thereby precluded appellant from an opportunity to truly address the issue of whether appellees' explanation for use of peremptory challenges was  pretextual. Because of the misapplication of the standard, the record is inadequate for counsel to appropriately develop the issues and state objections to the challenges.  To permit the trial court to merely go back and change the nature of his review based on an inadequate record fails to protect the constitutional rights underpinning the Batson decision. I would therefore vacate the judgment of the trial court, and order a new trial.